Citation Nr: 1517216	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-05 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an upper spine condition with neck pain, secondary to herniated nucleous pulpus L5-S1. 

2.  Entitlement to an effective date earlier than January 29, 2010 for the grant of service connection for herniated nucleous pulpus L5-S1.

3.  Entitlement to an increased initial rating in excess of 10 percent for herniated nucleous pulpus L5-S1.

4.  Entitlement to service connection for bilateral lower extremity sciatica.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to January 1988. 

These matters come before the Board from a July 2010 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to an effective date earlier than January 29, 2010 for the grant of service connection for herniated nucleous pulpus L5-S1, entitlement to an initial rating in excess of 10 percent for herniated nucleous pulps L5-S1, and entitlement to service connection for bilateral lower extremity sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no competent and credible evidence establishing that the Veteran currently has an upper spine or neck condition.


CONCLUSION OF LAW

The criteria for establishing service connection for an upper spine or neck condition have not been met.  38 U.S.C.A § 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran was provided notice in a letter dated March 2010, which addressed what information and evidence is needed to substantiate his claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letter was sent to the Veteran prior to the initial adjudication of each of the issues on appeal, and thus, they met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, reports of VA examination, and statements from the Veteran and his representative.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran is seeking service connection for an upper spine or neck condition secondary to his service-connected herniated nucleous pulpus L5-S1.  

The Veteran's service treatment records are silent for any complaints, diagnoses, or treatment for an upper spine or neck condition.  

Additionally, the Veteran was provided a VA examination in April 2010 regarding his claimed upper spine or neck condition.  The examiner performed a full physical examination, and upon inspection there was no area of spasm or weakness, and no point tenderness.  The Veteran exhibited normal posture and normal gait, without the use of any ambulatory devices used.  He had no limitation on standing or walking and there was no unfavorable ankylosis of the cervical or thoracolumbar spine.  The Veteran's forward flexion, extension, left and right lateral flexion were 0 degrees to 45 degrees without pain and the left and right lateral rotation was 0 degrees to 80 degrees without pain.  On repetitive testing, there was no additional limitation due to painful motion, fatigue, weakness, or incoordination, range motion values, and pain were unchanged from baseline testing.  The examiner made no diagnosis regarding the Veteran's neck or upper spine.   

There is no evidence in the Veteran's post service VA or private treatment records that indicate he currently has a diagnosis of an upper spine or neck disorder.  Additionally, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of an upper spine or neck condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis symptoms arising from an upper spine or neck condition as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his claimed upper spine or neck condition.  In any event, the Board concludes that the medical evidence, which reveals no findings of an upper spine or neck condition, is of greater probative value than the Veteran's lay contentions.
	
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is current medical evidence of record dating from 2009 to present, none of this evidence, to include the April 2010 VA examination report, reflects findings of a current upper neck or spine condition.   

Accordingly, in the absence of competent evidence of an upper neck or spine condition during the period of the claim, service connection is not warranted on any basis and the claim must be denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to service connection for an upper neck or spine condition is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Earlier Effective Date 

As an initial matter, in a July 2010 rating decision, the RO granted the Veteran's claim of service connection for herniated nucleous pulps L5-S1, and assigned it a 10 percent rating effective January 29, 2010.  The Veteran filed a notice of disagreement in January 2011, which indicated that he disagreed with the effective date assigned for the grant of service connection.   Specifically, the Veteran and his representative have claimed that the Veteran originally filed a claim of service connection for this condition upon his discharge from active duty on December 20, 1987.  The RO has not issued a statement of the case in response.  Thus, the Board is required to remand the matter for issuance of a statement of the case addressing the claim.  See 38 C.F.R. § 19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Increased Initial Rating 
 
The Veteran is seeking an initial rating in excess of 10 percent for his herniated nucleous pulpus L5-S1.  The Veteran and his representative contend that the current disability evaluation is not adequate based on the Veteran's symptoms.  Additionally, the Board notes that the Veteran and his representative stated in the January 2013 VA Form 9 that the April 2012 VA examination was inadequate in terms of the neurological examination that was provided.  The Board notes that this examination is not currently associated with the claims file, to include the VBMS (Virtual Benefits Management System) and Virtual VA files.  Therefore, on remand any April 2012 VA examination report regarding the Veteran's back disability should be associated with the record.  

Additionally, the Board notes that the April 2012 VA examination was provided 3 years ago.  Furthermore, given the Veteran's allegations that the examination was inadequate as it related to the neurological manifestations of his disability, the Board finds that the Veteran should be afforded another VA examination of his back disability to ensure that it adequately addresses the severity of the Veteran's disability.  Because there may have been changes in the Veteran's condition and the previous examination may be inadequate, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating for herniated nucleous pulpus L5-S1.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Service Connection 

The Veteran also contends that he is entitled to service connection for bilateral leg sciatica, which he claims is secondary to his herniated nucleous pulpus L5-S1.  As noted above, the Veteran and his representative have asserted that the Veteran's sciatica was not properly examined by the April 2012 VA examination.  As that VA examination is not available for review, a neurological VA examination is required in order to determine whether the Veteran has a diagnosis of bilateral lower extremity sciatica, and if so, what the etiology is.  Specifically, the Veteran shall be provided a VA examination to determine whether the Veteran has a current diagnosis of bilateral lower extremity sciatica that is related to service, to include as secondary his service-connected herniated nucleous pulpus L5-S1.  

The RO/AMC should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his herniated nucleous pulpus L5-S1 and his claimed bilateral lower extremity sciatica.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  Specifically, the RO/AMC should obtain and associate with the record any VA examination report concerning these disabilities dated April 2012.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Issue a statement of the case addressing the issue of entitlement to an effective date earlier than January 29, 2010, for the grant of service connection for herniated nucleous pulpus L5-S1.  Inform the Veteran that in order to complete the appellate process for this issue, he should submit a timely substantive appeal.  If the Veteran perfects his appeal by filing a timely substantive appeal, the matter should be returned to the Board for further appellate review, if otherwise in order.

3.  After physically or electronically associating any pertinent, outstanding records, schedule a new examination to evaluate the severity of the Veteran's herniated nucleous pulpus L5-S1.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail. 
 
Please describe all complaints, findings (noting if they are consistent with complaints reported), and associated functional limitations in detail. If any tests or studies are deemed indicated, arrange for such to be completed. 

4.  Schedule the Veteran for a VA examination to obtain a medical opinion as to whether the Veteran's claimed bilateral lower extremity sciatica is related to his service-connected herniated nucleous pulpus L5-S1.  The claims folder and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail. 

The examiner should provide a diagnosis for any disability found in the bilateral lower extremities.  Then, the examiner is asked to provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any disability, to include bilateral lower extremity sciatica was caused or aggravated (permanent worsening of the underlying disability beyond its natural progress) by his service-connected herniated nucleous pulpus L5-S1.  The Veteran contends that his low back disability has caused his claimed bilateral lower extremity sciatica. 

The medical rationale for all opinions expressed should be provided.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

5.  Upon completion of the above, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


